NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICENTE EDDY POROJ-CUX,                         No.    20-72531

                Petitioner,                     Agency No. A208-542-606

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Vicente Eddy Poroj-Cux, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny the petition for review.

      The agency did not err in concluding that Poroj-Cux did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Barrios v.

Holder, 581 F.3d 849, 854-55 (9th Cir. 2009) (young Guatemalan men who resist

gang recruitment is not a particular social group). Substantial evidence also

supports the agency’s determination that Poroj-Cux otherwise failed to establish he

was or would be persecuted on account of a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). We reject as unsupported by the record


                                           2                                    20-72531
Poroj-Cux’s contentions that the agency erred in its analysis of his claims. Thus,

Poroj-Cux’s asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach Poroj-Cux’s remaining

contentions regarding the merits of his asylum and withholding of removal claims.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies

are not required to decide issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT relief because

Poroj-Cux failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to Guatemala. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The government’s motion for summary disposition is denied as moot.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                          3                                   20-72531